Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of assault in the third degree (Penal Law § 120.00 [1]). The testimony of the victim that his cheek and jaw were bruised and swollen, that he had difficulty eating, talking and moving his jaw for several days and that he took pain medication to reduce the pain is sufficient to establish that the victim sustained a physical injury (see, Penal Law § 10.00 [9]; People v Spry, 232 AD2d 232; cf, Matter of Philip A., 49 NY2d 198). (Appeal from Order of Erie County Family Court, Griffith, J.—Juvenile Delinquency.) Present— Denman, P. J., Fallon, Wesley, Balio and Davis, JJ.